Case 0:20-cv-60416-RS Document 1-40 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 38
Case 0:20-cv-60416-RS Document 1-40 Entered on FLSD Docket 02/26/2020 Page 2 of 3




Sophos Email
Protect and manage your email with Sophos Central
Sophos Email is a secure email gateway engineered to keep businesses safe from
all email threats. It simply stops spam, phishing, malware and data loss and keeps
your people productive. And if want to consolidate protection it lets you control
email security alongside endpoint, mobile, web, and wireless protection from
Sophos Central’s single interface.

Highlights                      Instant proven protection
                                Sophos Email works right out of the box with our default settings, giving you instant
ÌÌ Support for all major
                                protection for your mailboxes by intercepting all email containing suspicious content,
   platforms
                                attachments or URLs. Sophos Email uses the latest anti-malware and phishing-detection
ÌÌ Uses advanced multi-layer    technology that constantly updates to detect the latest threats. You get phishing and
   spam detection               impostor email detection with support for SPF anti-spoofing.

ÌÌ Blocks targeted spear
                                Simply secure Microsoft Exchange, Office 365, and Google Apps
   phishing attacks
                                Shifting your email to the cloud doesn’t mean you have to reduce your security. Securing
ÌÌ Protects users from new      your email server or service with Sophos Email ensures you get trusted email security
   zero-day threats             powered by the SophosLabs global network. And, you get the reassurance of continuity in
                                the event of disruption to Microsoft services.
ÌÌ Provides SPF anti-spoofing
ÌÌ Automatic Active             Say goodbye to spam and unwanted mail
   Directory Synchronization    Our reputation filtering blocks over 99% of spam at the gateway, and our anti-spam engine
                                catches the rest, including the latest phishing attacks. Sophos Email filters incoming email
ÌÌ Self-Service Portal allows
                                by using a variety of advanced detection methods, across many languages.
   end users to manage their
   protection
                                Ensure your email is always on
ÌÌ Ensures email continuity     When your email server experiences an outage or there’s a disruption to a cloud-based
   with spooling and            service, Sophos Email automatically queues all incoming mail until the server comes back
   emergency inbox              online. When the service comes back online, all queued mail is delivered, safe and sound.
                                You get automatic alerts, spooling to ensure no mail is ever lost, and an emergency inbox to
                                keep your people productive.

                                Empower end users with the self-service portal
                                Our self-service user portal lets users access and manage their email quarantine, allowing
                                them to release messages inadvertently marked as spam. They can also create and manage
                                email-sender allow/block lists to manage their own security.
Case 0:20-cv-60416-RS Document 1-40 Entered on FLSD Docket 02/26/2020 Page 3 of 3
Sophos Email

Getting started is easy                                                                                    How to buy
Deployment requires a simple MX record change to route email                                               Sophos Email offers enterprise-grade email protection
through Sophos Central. It works with any local email server,                                              integrated into Sophos Central. Licenses are priced per user
and you can simply bring in users and their mailboxes with our                                             with annual subscriptions.
handy Active Directory synchronization.
                                                                                                           We have two license offerings:

Sophos Email is part of Sophos Central                                                                      ÌÌ Sophos Email Standard delivers proven
Simplify your life with a single pane-of-glass for all your                                                    protection at a great price-point
security. Sophos Central lets you manage email alongside
                                                                                                            ÌÌ Sophos Email Advanced** provides our best
endpoint, web, wireless, and more all through a single, unified
                                                                                                               protection with advanced features
console. You get a single up-to-date, Sophos-hosted platform
that’s simple and intuitive. Find out more at sophos.com/
                                                                                                           Sophos Licenses
central.
                                                                                                                                                 Sophos Email      Sophos Email
Simple, effective management                                                                                                                       Standard         Advanced**
                                                                                                           Exchange 2003+, Office 365,
We’ve optimized all the daily workflow routines, not only
                                                                                                           and Google Apps and more
making them intuitive, but also by streamlining the whole
                                                                                                           Advanced multilayer
process. A simple slide bar lets you set the content filtering                                             spam filtering
threshold. You are never more than a few clicks away from                                                  Allow/block list for enterprise
adjusting a policy or running a report.
                                                                                                           Self-service portal for end users

Technical Specifications                                                                                   Email quarantine for end users

Sophos Email protects and manages your email in the cloud                                                  Spooling (ensures no
                                                                                                           mail is ever lost)
through Sophos Central.
                                                                                                           User access to a 24/7
                                                                                                           emergency inbox *
Browser requirements for Sophos Central
                                                                                                           Allow/block list for end users *
management interface
   ÌÌ Microsoft Internet Explorer 11                                                                       Phishing URL protection

   ÌÌ Microsoft Edge                                                                                       Provides SPF* and
                                                                                                           DKIM** anti-spoofing
   ÌÌ Chrome
                                                                                                           Email attachment
   ÌÌ Firefox                                                                                              filtering policy **
   ÌÌ Safari
                                                                                                           Time-of-click URL protection **
Check for all supported browsers                                                                           Sophos Sandstorm cloud-
                                                                                                           based sandboxing **

Technical specifications and email server
compatibility for Sophos Email services
   ÌÌ Microsoft Exchange 2003 or later
   ÌÌ Exchange Online/Office 365
   ÌÌ Google Apps for Work                                                                                 *Available in October 2016
                                                                                                           **Available in early 2017
Support is not limited to just these platforms. If your service is
not listed, please check with Sophos to see if your platform can
be supported.
                                                                                                             Try it now for free
                                                                                                             Register for a free 30-day evaluation
                                                                                                             at sophos.com/sophosemail


United Kingdom and Worldwide Sales                             North American Sales                            Australia and New Zealand Sales           Asia Sales
Tel: +44 (0)8447 671131                                        Toll Free: 1-866-866-2802                       Tel: +61 2 9409 9100                      Tel: +65 62244168
Email: sales@sophos.com                                        Email: nasales@sophos.com                       Email: sales@sophos.com.au                Email: salesasia@sophos.com

Oxford, UK
© Copyright 2016. Sophos Ltd. All rights reserved.
Registered in England and Wales No. 2096520, The Pentagon, Abingdon Science Park, Abingdon, OX14 3YP, UK
Sophos is the registered trademark of Sophos Ltd. All other product and company names mentioned are
trademarks or registered trademarks of their respective owners.

16-06-03 DSNA (DD-2356)
